Case 2:19-cv-06636-SHK Document 33 Filed 06/25/20 Page 1 of 1 Page ID #:794



 1
 2
 3
 4
 5                                          JS6
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA

10
     K. M.,                                 )   Case No.: 2:19-CV-06636
11                                          )
                 Plaintiff,                 )   {PROPOSED} JUDGMENT OF
12                                          )   REMAND PURSUANT TO
           vs.                              )   SENTENCE FOUR OF 42 U.S.C.
13                                          )   § 405(G)
     ANDREW SAUL,                           )
14   Commissioner of Social Security,       )
                                            )
15               Defendant.                 )
                                            )
16
17         Having approved the parties’ stipulation to voluntary remand pursuant to
18
     sentence four of 42 U.S.C. § 405(g), IT IS HEREBY ORDERED, ADJUDGED
19
     AND DECREED that the above-captioned action is remanded to the
20
21   Commissioner of Social Security for further proceedings consistent with the

22   stipulation to remand.
23
24
25   DATED: 06/25/2020              ________________________________
                                    HONORABLE SHASHI H. KEWALRAMANI
26                                  United States Magistrate Judge

                                            -1-
